Citation Nr: 0829543	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-03 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) non-service-connected disability 
pension benefits.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The appellant had recognized Philippine guerrilla service 
from October 1943 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim for entitlement to non-service- 
connected disability pension benefits.


FINDINGS OF FACT

The U.S. service department has provided verification that 
the appellant had recognized guerrilla service from March 
1945 to November 1945, which is not qualifying active 
military service for VA pension purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.40, 3.41 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
appellant's service qualifies as active service for VA 
benefits purposes.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate his claim, in a letter dated in September 2006, 
in conformity with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Moreover, the appellant does not contend that the 
service as verified by the service department is erroneous in 
such a way as to warrant a further request to the service 
department to verify or re-certify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Because it has not been established that the appellant had 
the required military service to be eligible for VA benefits, 
and since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  38 C.F.R. § 3.159(d)(1).  No 
amount of notice from VA can change the appellant's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.  
In the circumstances of this case, a remand would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

Received in July 2006 was the appellant's formal claim for 
non-service-connected disability pension (on VA Form 21-526).  
In support of his claim, the appellant submitted a 
Certification from the Armed Forces of the Philippines, 
Office of the Adjutant General, showing that his military 
status was "USAFFE/Grla", and that he was inducted in 
December 1941 and was processed in November 1945.  

Received from the National Personnel Record Center (NPRC) was 
service department verification of the appellant's service.  
In an NPRC Test Form 02-03 (which replaces ARPC Form 632), it 
was noted that the appellant had only recognized Philippine 
guerrilla service from October 1943 through April 1945, from 
which he received an honorable discharge.

III. Legal Criteria

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability pension benefits.  
Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension.  38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included, for compensation purposes, 
but not for pension.  38 C.F.R. § 3.40(d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court of 
Appeals for Veterans Claims upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" 
of the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department.  38 C.F.R. § 3.41(d).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

IV.  Analysis

The appellant seeks entitlement to VA pension benefits for 
non-service-connected disability, and has submitted multiple 
documents in support of his claim.

Based upon the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service which qualifies for VA pension benefits, 
because none of those documents was issued by a United States 
military service department.  Rather, these documents were 
issued by the Armed Forces of the Philippines, by whose 
determinations of service VA is not bound.

Received in November 2006 from the National Personnel Record 
Center (NPRC), was U.S. Armed Forces service department 
verification showing that the appellant had recognized 
guerrilla service from October 1943 to April 1945.  This 
finding is binding on VA for purposes of establishing service 
in the United States Armed Forces.  Spencer v. West, 13 Vet. 
App. 376 (2000).

The appellant has provided no further evidence which would 
warrant a request for re-certification from the service 
department.  See Sarmiento, supra.  Therefore, the Board 
finds that, although the appellant had recognized guerrilla 
service, that service is not considered to be "active 
military service" under 38 U.S.C.A. § 101(24), and thus, the 
appellant is not eligible for the claimed non-service-
connected pension.  See 38 U.S.C.A. § 107(a); Cacalda v. 
Brown, 9 Vet. App. 261, 265-66 (1996).  As the law is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  Sabonis, supra.


ORDER

Because the appellant does not have active military service 
for purposes of entitlement to VA benefits, basic eligibility 
for non-service-connected disability pension benefits is 
denied.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


